Citation Nr: 9933539	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to February 
1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in December 1995.  The statement 
of the case was issued in January 1996.  A substantive appeal 
was received in March 1996.

In April 1997, the Board of Veterans' Appeals determined that 
new and material evidence has not been submitted to reopen 
the claim for service connection for pes planus.  The veteran 
appealed the issue that issue to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court).  By Order in January 1999, the Court vacated the 
April 1997 Board decision as to the determination that new 
and material evidence had not been submitted to reopen a 
disallowed claim for pes planus and remanded the issue for 
issuance of a readjudicated decision consistent with the 
Court's Order.


REMAND

In the April 1997 decision, the Board determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for pes planus.  The Board applied the 
test adopted by the Court as set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all of the evidence, both new and old, would 
change the outcome.  In the January 1999 Order, the Court 
pointed out that the United States Court of Appeals for the 
Federal Circuit overruled the Colvin test and held that on 
remand, the Court must consider whether the new evidence 
submitted is material as defined by 38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In 
addition, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Therefore the RO 
should readjudicate the claim in accordance with the holding 
in Hodge, Elkins and the provisions of 38 C.F.R. 
§ 3.156(a)(1998).  

Added to the record since the Board April 1999 decision, is a 
September 1999 transcript of an oral statement of Richard E.. 
Kwasnik, D.P.M.  This evidence has not considered by the RO 
and the veteran has not waived his right to have that 
evidence initially considered by the RO.  Any pertinent 
evidence submitted by the appellant which is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless this 
procedural right is waived by the appellant.  38 C.F.R. § 
20.1304(c) (1998).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

The RO should readjudicate the claim 
pertaining to pes planus to include 
consideration of 38 C.F.R. § 3.156 under 
Hodge and Elkins to determine if new and 
material evidence has been submitted to 
reopen that claim, and, if so, whether 
the claim is well-grounded.  The evidence 
added to the record since the April 1997 
Board decision must be considered.  If 
the claim is reopened and found to be 
well-grounded, the RO should adjudicate 
the claim on the merits.  If the 
decisions remain adverse to the 
appellant, the supplemental statement of 
the case should include the reasons and 
bases for that determination and the 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


